UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 08-1578


JOHN TJANAKA,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   January 9, 2009             Decided:   February 13, 2009


Before MOTZ, GREGORY, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Richard W. Moore, Jr., LAW OFFICES OF RICHARD W. MOORE, PA,
Towson, Maryland, for Petitioner.   Gregory G. Katsas, Assistant
Attorney General, Carol Federighi, Senior Litigation Counsel,
Andrew B. Insenga, Office of Immigration Litigation, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            John     Tjanaka,      a    native     and     citizen        of    Indonesia,

petitions for review of an order of the Board of Immigration

Appeals    (“Board”)     dismissing        his    appeal       from      the   immigration

judge’s    order    denying     his     asylum     application           because     it    was

untimely    and     denying     his     applications          for     withholding         from

removal    and    withholding      under    the       Convention         Against     Torture

(“CAT”).    We deny the petition for review.

            We     are   without       jurisdiction       to     review        the   Board’s

affirmance of the immigration judge’s decision denying Tjanaka’s

asylum application as untimely.                   Under 8 U.S.C. § 1158(a)(3)

(2006),    the    Attorney    General’s        decision        regarding        whether    an

alien has complied with the one-year time limit for filing an

application for asylum or established changed or extraordinary

circumstances       justifying      waiver       of    that     time      limit      is   not

reviewable by any court.               See Zaidi v. Ashcroft, 377 F.3d 678,

680-81    (7th    Cir.   2004)     (collecting          cases       holding     that      this

jurisdiction-stripping provision precludes judicial review); see

also Jarbough v. Attorney Gen., 483 F.3d 184, 188-89 (3d Cir.

2007) (holding that, despite REAL ID Act, § 1158(a)(3) continues

to divest court of jurisdiction to review factual issues such as

whether     an      alien     established             changed       or     extraordinary

circumstances      excusing     untimely         filing).       Furthermore,         Tjanaka

fails to raise a constitutional question or a question of law

                                           2
with respect to the denial of asylum relief.                         See 8 U.S.C. §

1252(a)(2)(D) (2006).

                We   further   find       substantial        evidence     supports        the

Board’s decision denying Tjanaka’s applications for withholding

from removal and withholding under the CAT.                         “To qualify for

withholding of removal, a petitioner must show that he faces a

clear probability of persecution because of his race, religion,

nationality,         membership      in    a        particular    social        group,     or

political opinion.”            Rusu v. INS, 296 F.3d 316, 324 n.13 (4th

Cir. 2002) (citing INS v. Stevic, 467 U.S. 407, 430 (1984)); see

also    8   U.S.C.     §   1231(b)(3)(A)           (2006);   8   C.F.R.    § 1208.16(b)

(2008).         “This is a more stringent standard than that for asylum

.   .   .   .    [and],    while    asylum         is   discretionary,     if    an    alien

establishes eligibility for withholding of removal, the grant is

mandatory.”          Gandziami-Mickhou v. Gonzales, 445 F.3d 351, 353

(4th Cir. 2006) (citations omitted).                      We note Tjanaka failed to

raise the issue of past persecution to the Board.                          Accordingly,

this court may not review the issue.                      See Massis v. Mukasey, __

F.3d __, 2008 WL 5146962, **5-8 (4th Cir. 2008) (court lacks

jurisdiction to review an issue not raised on appeal to the

Board,      citing     8   U.S.C.     §    1252(d)(1)        (2006)).             We     find

substantial evidence supports the Board’s finding that Tjanaka

was not eligible for withholding from removal and the record

does not compel a different result.

                                               3
           In order to show eligibility for relief under the CAT,

Tjanaka must show that it is “more likely than not” that he

would be tortured were he to return to Indonesia.                     See 8 C.F.R.

§   1208.16(c)(2)   (2008).     We    will       not   review   any    issue    with

respect to the denial of relief under the CAT because Tjanaka

failed to raise the issue on appeal to the Board.

           Accordingly,    we   deny       the   petition    for     review.      We

dispense   with     oral   argument    because         the   facts      and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                PETITION DENIED




                                       4